UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7041


HALEY J. THOMAS,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; DIRECTOR JON
OZMINT; DR. JOHN SOLOMON, Director of Health Services; DR.
MICHAEL BEINOR, Director Med; WILLIE EAGLETON, Warden ECI;
RN AMY SMITH, HCA; LPN CHARLENE GASKINS; LPN SHELLY STOKES;
LPN CARRIE RHYAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:10-cv-00467-CMC)


Submitted:   February 28, 2011             Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haley J. Thomas, Appellant Pro Se.   Samuel F. Arthur, III,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haley     J.    Thomas    appeals     the     district     court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                 The

magistrate judge recommended that relief be denied and advised

Thomas     that     failure      to    file      timely       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific       objections        to     a

magistrate      judge’s      recommendation       is      necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have      been     warned      of     the     consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Thomas

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in   the     materials

before    the     court    and   argument     would     not    aid    the    decisional

process.

                                                                               AFFIRMED



                                          2